Case 3:20-cv-00099 Document 1-1 Filed 02/03/20 Page 1 of 3 PageID #: 7
Case 3:20-cv-00099 Document 1-1 Filed 02/03/20 Page 2 of 3 PageID #: 8




                                   REDACT
                                   ED
                                       REDACT
                                       ED
Case 3:20-cv-00099 Document 1-1 Filed 02/03/20 Page 3 of 3 PageID #: 9




                               REDAC
                               TED
                               REDACTED
